DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. Figure 5A-5D should be designated by a legend such as –related art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3. Claim [6] is objected to because of the following informalities:  in Claim 6 lines 1-3 the limitation reciting “the number of AD conversion” is meant to be “a number of AD conversion” Appropriate correction is required.

4.  Claim 6 is also object claim 6 recites the abbreviation AD without first defining it. Appropriate correction is required.
Allowable Subject Matter
5. Claims [1-15] are allowed.
6. The following is a statement of reasons for the indication of allowable subject matter:  

 Re Claim 1, none of the prior arts on the record teaches or reasonably suggests:
An imaging element comprising: the processor is configured to read out the image data of each of a plurality of frames in parallel within an output period that is defined by the second frame rate as a period in which the image data of one frame is output, the memory stores, in parallel, each image data read out in parallel by the processor, and the processor is configured to perform generation processing of generating output image data of one frame using the image data of each of the plurality of frames stored in the memory and output the output image data generated by the generation processing at the second frame rate; in conjunction with the other limitation of the claim.
 Claims 2-13 are allowed due their direct or indirect dependency on claim 1.

Re Claim [14], none of the prior arts on the record teaches or reasonably suggests:
an imaging method comprising: wherein in the step of reading out, the image data of each of a plurality of frames is read out in parallel within an output period that is defined by the second frame rate as a period in which the image data of one frame is output, in the step of storing, each image data read out in parallel is stored in parallel, in the step of processing, output image data of one frame is generated using the stored image data of each of a plurality of frames, and in the step of outputting, the generated output image data is output at the second frame rate; in conjunction with the other limitation of the claim.


Re Claim [15], none of the prior arts on the record teaches or reasonably suggests:
a non-transitory computer-readable storage medium storing a program causing a computer to execute: wherein in the procedure of reading out, the image data of each of a plurality of frames is read out in parallel within an output period that is defined by the second frame rate as a period in which the image data of one frame is output, in the procedure of storing, each image data read out in parallel is stored in parallel, in the procedure of processing, output image data of one frame is generated using the stored image data of each of a plurality of frames, and in the procedure of outputting, the generated output image data is output at the second frame rate; in conjunction with the other limitations of the claim.

              7.   The following are the closest prior arts
 The reference to Jannard (US. PAT. No. 8, 159,579) discloses: According to additional aspects, an imaging system is provided, comprising a plurality of picture elements arranged in an array. The imaging system can further comprise control circuitry configured to capture light corresponding to a first image at a first exposure level with the plurality of picture elements in the picture element array and capture light corresponding to a second image at a second exposure level different than the first exposure level with the plurality of picture elements in the picture element array. The control circuitry can further be configured to convert the light captured by the plurality of picture elements for the first image to digital measurements and convert light captured by the plurality of picture elements for the second image to digital measurements. In . Col. 2 lines 6-18.

The  reference to  Peng (US. PAT. No. 9,288,377) discloses: At step 64, stacked processing circuitry 50 may output the focused image from stacked-chip image sensor 16 to separate processing, circuitry (e.g., processing circuitry that is not formed as a part of stacked image sensor 16 such as processing circuitry 18 of FIG. 1). The focused image may be output from stacked storage and processing circuitry 50 at an output frame rate. The output frame rate may be less than the capture frame rate with which image pixel array 17 captured the image data. For example, the output frame rate may be 60 frames per second or less or may be 30 frames per second or less. If desired, the output frame rate may be sufficiently low to allow the focused image frames to be displayed using conventional display systems (e.g., 30 frame per second display systems, 24 frame per second display systems, etc.). In col. 10 lines 20-33.

Conclusion
8. This application is in condition for allowance except for the following formal matters: 
See the above objection  to the drawing  and claim.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698